     Case 2:19-cv-00161-RFB-VCF Document 88
                                         85 Filed 07/26/21
                                                  07/21/21 Page 1 of 5



 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 010339                                       7/26/2021
 2   CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
 3   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
 4   Facsimile: (702) 794-4421
     E-Mail: adows@crdslaw.com
 5   Pro Bono Counsel Referred via the
     Legal Aid Center of Southern Nevada
 6   for Plaintiff GREGORY MAY
 7                         UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
                                             ***
10   GREGORY MAY,                              )
11                                             )   Case No.: 2:19-cv-00161-RFB-VCF
                                  Plaintiff,   )
12                                             )
           v.                                  )
13                                             )
14   WILLIAM A. GITTERE, in his                )   STIPULATION AND ORDER TO
     individual and official capacities;       )   FILE THIRD AMENDED
15   THERESA WICKHAM, in her individual )          COMPLAINT THAT ADDS
     and official capacities;                  )   DONALD SOUTHWORTH,
16   MARTIN NAUGHTON, M.D., in his             )   TASHEENA COOKE, AND DAWN
17   individual and official capacities;       )   JONES AS DEFENDANTS IN
     BRIAN WILLIAMS, in his individual         )   THE CASE
18   and official capacities;                  )
     JENNIFER NASH, in her individual and )
19   official capacities;                      )
20   FREDERICK HAMMEL, in his                  )
     individual and official capacities;       )
21   MONIQUE HUBBARD-PICKETT, in               )
     her individual and official capacities;   )
22
     THOMAS HINCKLE, in his individual         )
23   capacity;                                 )
     C/OT A. RODRIGUEZ also known as           )
24   AMANDA ARIAS, in her individual           )
     capacity;                                 )
25
     TIMOTHY HULSEY, in his/her                )
26   individual capacity;                      )
     COREY ROWLEY, in his individual           )
27   capacity;                                 )
     CHRISTOPHER MILLER, in his                )
28
     Case 2:19-cv-00161-RFB-VCF Document 88
                                         85 Filed 07/26/21
                                                  07/21/21 Page 2 of 5


     individual capacity;                           )
 1
     STEFFEN MOSKOFF, in his individual             )
 2   capacity;                                      )
     DAMIEN ROBINS, in his individual               )
 3   capacity,                                      )
                                                    )
 4
                                Defendants.         )
 5
           Plaintiff Gregory May, by and through his counsel, Angela H. Dows, Esq.,
 6

 7   and Defendants William A. Gittere, Stephen Moskoff, Jennifer Nash, Martin

 8   Naughton, Corey Rowley, Theresa Wickham, and Brian Williams, by and through

 9   counsel, Aaron D. Ford, Nevada Attorney General, and Alexander J. Smith, Deputy
10
     Attorney General, of the State of Nevada, Office of the Attorney General, hereby
11
     submit their Stipulation and Order to add Donald Southworth, Tasheena Cooke,
12

13   and Dawn Jones as Defendants pursuant to Fed. R. Civ. P. 15 and 20.

14         Dated this 21st day of July, 2021.

15                                              Respectfully submitted,
16                                               /s/ Angela H. Dows
                                                ANGELA H. DOWS, ESQ.
17                                              1333 N. Buffalo Drive, Suite 210
                                                Las Vegas, Nevada 89128
18                                              Pro Bono Counsel Referred via the
                                                Legal Aid Center of Southern Nevada
19                                              for Plaintiff GREGORY MAY
20

21

22

23

24

25

26
27

28

                                                2
     Case 2:19-cv-00161-RFB-VCF Document 88
                                         85 Filed 07/26/21
                                                  07/21/21 Page 3 of 5


     I.    APPLICABLE LAW
 1

 2         Fed. R. Civ. P. 15(a) provides, in relevant part:

 3         (a) Amendments Before Trial.
 4         (1) Amending as a Matter of Course. A party may amend its pleading
           once as a matter of course within:
 5         (A) 21 days after serving it, or
 6         (B) if the pleading is one to which a responsive pleading is required, 21
           days after service of a responsive pleading or 21 days after service of a
 7         motion under Rule 12(b), (e), or (f), whichever is earlier.

 8         (2) Other Amendments. In all other cases, a party may amend its
           pleading only with the opposing party's written consent or the court's
 9         leave. The court should freely give leave when justice so requires.
10
           Fed. R. Civ. P. 20(a)(2) provides:
11
           (2) Defendants. Persons—as well as a vessel, cargo, or other property
12         subject to admiralty process in rem—may be joined in one action as
           defendants if:
13
           (A) any right to relief is asserted against them jointly, severally, or in
14         the alternative with respect to or arising out of the same transaction,
15         occurrence, or series of transactions or occurrences; and
           (B) any question of law or fact common to all defendants will arise in
16
           the action.
17
     II.   STIPULATION
18
           The parties submit that: (1) Donald Southworth, (2) Tasheena Cooke, and (3)
19

20   Dawn Jones be added as Defendants in the subject action. This is based upon the

21   following:
22         a.     That, after a review of the discovery provided by Defendants through
23
                  April of 2021, the three named additional Defendant parties revealed
24
                  themselves to be included in the action.
25

26         b.     Pursuant to Fed. R. Civ. P. 15(a)(2), the instant amendment to the

27                complaint is being sought through the opposing party’s written
28

                                                3
     Case 2:19-cv-00161-RFB-VCF Document 88
                                         85 Filed 07/26/21
                                                  07/21/21 Page 4 of 5


                 consent, and the requested court’s approval thereto, for the same.
 1

 2         c.    Amendments adding parties may involve consideration of Fed. R. Civ.

 3               P. 20, governing permissive joinder. E.g., Martinez v. Safeway Stores,
 4
                 Inc., 66 F.R.D. 446 (N.D. Cal. 1975) (where the court stated that it is
 5
                 implicit in Rule 15 that plaintiff may amend his complaint only to add
 6
                 matters that otherwise would have been proper to include in the
 7

 8               original complaint). Consequently, this requires a determination by

 9               the district court of whether any right to relief asserted by plaintiffs
10
                 against all defendants “in respect of or arising out of the same
11
                 transaction, occurrence, or series of transactions or occurrences and
12
                 any operation of law or fact common to all will arise in the action.”
13

14               Fed. R. Civ. P. 20(a). State Distributors, Inc. v. Glenmore Distilleries

15               Company, 738 F.2d 405, 416 (10th Cir. 1984).
16
           d.    That, pursuant to Fed. R. Civ. P. 20(a)(2)(A), the Defendants are
17
                 asserted to factually be included in the same transaction, occurrence,
18
                 or series of transactions or occurrences as the allegations in the
19

20               operative complaint in the subject case.

21         e.    That, pursuant to Fed. R. Civ. P. 20(a)(2)(B), there is a question of law
22
                 or fact that is common to all Defendants in this action, including the
23
                 proposed additional Defendants.
24
           f.    Plaintiff Gregory May has been advised of the stipulation, and assents
25

26               to the same.

27

28

                                              4
     Case 2:19-cv-00161-RFB-VCF Document 88
                                         85 Filed 07/26/21
                                                  07/21/21 Page 5 of 5


           g.     Thus, the parties agree that:
 1

 2                1. The operative complaint in this action shall be deemed amended to

 3                   include Defendants: (1) Donald Southworth, (2) Tasheena Cooke,
 4
                     and (3) Dawn Jones.
 5
                  2. Pursuant to LCR 15-1(a), the proposed Third Amended Complaint
 6
                     adding said Defendants is attached hereto as Exhibit A.
 7

 8                3. The Plaintiff shall be allowed to have summonses issued for said

 9                   added Defendants in order to effectuate service of process of the
10
                     three (3) added Defendants.
11
                  4. No other changes to the other named Defendants, or causes of
12
                     action thereto, are contemplated via the instant stipulation.
13

14   DATED: July 21, 2021                             DATED: July 21, 2021

15   /s/ Angela H. Dows                               /s/ Alexander J. Smith
     ANGELA H. DOWS, ESQ.                             ALEXANDER J. SMITH, ESQ.
16
     CORY READE DOWS & SHAFER                         Deputy Attorney General
17   1333 North Buffalo Drive, Suite 210              Office of the Nevada Attorney General
     Las Vegas, Nevada 89128                          555 E. Washington Avenue, Suite 3900
18   Attorney for Plaintiff                           Las Vegas, Nevada 89101
                                                      Attorneys for Defendants
19

20

21         IT IS SO ORDERED.

22         DATED this ____
                      26th day of July, 2021.

23

24

25

26                                          __________________________________
                                            UNITED STATES MAGISTRATE JUDGE
27

28

                                                  5
